DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 13-20 in the reply filed on 07 July 2021 is acknowledged. Claims 1-12 have been cancelled and claims 13-20 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13, 14, 18 and 19, the phrase "or other fired vessel" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d). For purposes of examination the claims will be interpreted as being limited to a boiler.
	Claims 15-17 and 20 depend from claims 13 and 18 and are rejected for the same reason therefrom.
	The term "generally" in claim 13 is a relative term which renders the claim indefinite. The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination the term will be interpreted as being in the same passage.
	Claims 14-17 depend from claim 13 and are rejected for the same reason therefrom.
	Claim 18 recites “A method of retrofitting a boiler, the boiler comprising…” It is unclear whether the particular features of the boiler are required by the claim or if the recitations merely describe a field-of-use that only requires a structure that is capable of the method being practiced upon. For purposes of examination the recitations will be interpreted as field-of-use.
	Claims 19 and 20 depend from claim 18 and are rejected for the same reason therefrom.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13, 14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2013-0070621 A to Kim et al. (Kim). Since Kim was originally published in Korean a machine translation was relied upon for the basis of this rejection.
In reference to claim 13, Kim discloses a method of reducing NOx in a boiler or other fired vessel which produces a direct flame, the method comprising: providing (a) a first amount of a reducing agent (via 16, right; Figs. 3-7) to the boiler or other fired vessel at a first location (downstream of 7) downstream of the direct flame when a temperature of the first location is greater than or equal to a threshold temperature (par. 0066; 300 degrees Celsius), or (b) a second amount of reducing agent to the boiler or other fired vessel at a second location (upstream of 7) downstream of the direct flame when a temperature of the first location is less than the threshold temperature (par. 0028), wherein the first location (right) is downstream of the second location (left); and providing a selective catalytic reduction catalyst either downstream of or at generally the same location as second amount of a reducing agent (par. 0003; the catalyst would necessarily be downstream in order to react with the reductant), wherein the second amount of reducing agent is provided using at least two injectors (16, left).
In reference to claim 14, Kim discloses the method of claim 13, wherein the boiler or other fired vessel comprises a housing with a burner and furnace at one end (gas turbine 1; Figs. 1 and 2), a convection section (15, including 7) at a second end, and the flue gas outlet (passage downstream of 7) at the end of the convection section and wherein: the step of providing a second amount of a reducing agent includes providing the reducing agent to the convection section, the step of providing a first amount of reducing agent includes providing the reducing agent to the flue gas outlet, and the step of providing a selective catalytic reduction catalyst includes providing the selective catalytic reduction catalyst to the flue gas outlet (the catalyst is necessarily downstream of the reductant injectors).
In reference to claim 16, Kim discloses the method of claim 13, further comprising the step of mixing the reducing agent with a carrier fluid (“auxiliary fluid”; par. 0031) before providing the first amount or second amount of the reducing agent.
In reference to claim 17, Kim discloses the method of claim 13, wherein the boiler or other fired vessel is a boiler (par. 0004).
In reference to claim 18, Kim discloses a method of retrofitting a boiler or other fired vessel, the boiler or other fired vessel comprising a housing with a burner, an intermediate furnace, a convection section downstream of the furnace, and a flue gas outlet downstream of the convection section, with a NOx removal system (interpreted as field-of-use; see above), the method comprising: determining one or more parameters of the boiler or other fired vessel, wherein at least one of the one or more parameters is selected from the group consisting of internal shape of the boiler or other fired vessel, internal shape of the furnace, internal shape of the convection section, internal shape of the flue gas outlet, peak temperature of the furnace, peak temperature of the convection section, peak temperature of the flue gas outlet, operable temperature range of the furnace, operable temperature range of the convection section, operable temperature range of the flue gas outlet, concentration range of NOx formation, operable firing range, type of NOx compounds and concentration range of one or more types of NOx compounds, operating conditions causing peak NOx formation and combinations thereof (at least the operable temperature range of the convection section would necessarily be taken into account in the design process of the system of Kim); determining one or more parameters of a NOx removal system, wherein at least one of the one or more parameters is selected from the group consisting of SCR catalyst to be used, reducing agent to be used, number of reducing agent loading points, locations of reducing agent loading points, type of means for loading reducing agent, timing of reducing agent loading at each reducing agent loading point, concentration of reducing agent loading at each reducing agent loading point, spray pattern of the means for loading reducing agent at each reducing agent loading point, dilution or dilution range of the reducing agent, and combinations thereof (at least the type of reducing agent would necessarily be taken into account in the design process of the system of Kim); providing, based on the one or more parameters of the NOx removal system, a first means (16, right; Figs. 3-7) in communication with the housing for providing a reducing agent into the housing of the boiler or other fired vessel downstream of the furnace, wherein the first means comprises at least two injectors; providing, based on the one or more parameters of the NOx removal system, a second means (16, right) in communication with the housing for providing a reducing agent into the housing of the boiler or other fired vessel downstream of the first means for providing reducing agent; and providing, based on the one or more parameters of the NOx removal system, a selective catalytic reduction catalyst downstream from or simultaneously with the second means for providing a reducing agent (par. 0003; the catalyst is necessarily downstream of the injectors to react with the reductant).
In reference to claim 19, Kim discloses the method of claim 18, wherein the step of determining one or more parameters of the boiler or other fired vessel comprises determining at least one of the peak temperature at the convection section and the operable temperature range at the flue gas outlet (the operable temperature range would necessarily be determined in the design process in the system of Kim).
In reference to claim 20, Kim discloses the method of claim 18, wherein the step of determining one or more parameters of a NOx removal system comprises determining at least one of the dilution of the reducing agent to be loaded to the convection section of the boiler or other fired vessel, the spray pattern of at least one means for providing a reducing agent, and the reducing agent to be used (the type of reducing agent would necessarily be taken into consideration in the design process of Kim).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
In reference to claim 15, Kim discloses the method of claim 13, but fails to disclose the particular threshold temperature of 218 degrees Celsius (425 degrees Fahrenheit). However, Kim discloses a temperature of 300 degrees Celsius, which is selected for the particular reductant used and one of ordinary skill in the art would recognize that the threshold would be altered depending on the properties of the reductant being used, the selection being performed through routine experimentation. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the particular threshold temperature. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,117,405 A appears to anticipate at least claims 13 and 18 and may be relied upon in a subsequent office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746
14 July 2021